Name: Commission Regulation (EEC) No 3193/83 of 11 November 1983 concerning the stopping of fishing for herring by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 83 Official Journal of the European Communities No L 311 / 19 COMMISSION REGULATION (EEC) No 3193/83 of 11 November 1983 concerning the stopping of fishing for herring by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1 729/83 (2), and in particular Article 1 0 (3) thereof, Whereas Council Regulation (EEC) No 198/83 of 25 January 1983 on fishing activities in waters under the sovereignty or jurisdiction of the Member States, adopted provisionally pending the fixing of TACs and quotas for 1983 (3), provides that until the Council takes a decision concerning TACs and quotas for 1983, vessels shall provisionally engage in fishing activities in keeping with the normal seasonal cycles and in accordance with Council Regulation (EEC) No 172/83 (4); Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix by Regulation the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas catches of herring in waters of ICES division VI a (Clyde stock) by vessels flying the flag of the United Kingdom have reached the quota provisionally allocated for 1983 ; whereas the United Kingdom has informed the Commission on 9 November 1983 that these fisheries by its vessels in this division ceased on 28 October 1983 ; whereas it is therefore appropriate to abide by this date, HAS ADOPTED THIS REGULATION : Article 1 Catches of herring in ICES division VI a (Clyde stock) by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quota provisionally allocated to the United Kingdom for 1983 . Fishing for herring in ICES division VI a (Clyde stock) by vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of herring fished in this division by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220 , 29 . 7 . 1982, p. 1 . ( 2) OJ No L 169, 28 . 6 . 1983, p. 14. (3) OJ No L 25, 27. 1 . 1983, p. 32. {*) OJ No L 24, 27 . 1 . 1983, p. 30 .